DECISION OF DISMISSAL
This matter is before the court on the parties' Stipulated Agreement, filed September 6, 2011. The parties signed stipulated agreement requested a change to real market value and maximum assessed value but no change to assessed value. Defendant's representative, Mark Hertel, submitted a document entitled Compression Calculations, filed September 7, 2011, stating that the requested change in values does not result in a property tax reduction.
This court has previously concluded that in general, for a taxpayer to be aggrieved, real market value must be lower than the maximum assessed value. Parks Westsac, L.L.C. v. Dept. ofRev., 15 OTR 50, 52 (1999). In order for a property tax appeal to made, a taxpayer must have standing. (ORS 305.275(1(a)). To have standing, a taxpayer must be aggrieved. Id. "In requiring that taxpayers be "aggrieved" under ORS 305.275, the legislature intended that the taxpayer have an immediate claim of wrong. It did not intend that taxpayers could require the expenditure of public resources to litigate issues that might not ever arise."Kaady v. Dept. of Rev., 15 OTR 124, 125 (2000). For there to be an immediate claim of wrong, the requested reduction in value must produce a corresponding reduction in property taxes. Where a reduction in real market value will not reduce taxes, this court has ruled that taxpayers are not aggrieved. Sherman v. Dept. ofRev., 17 OTR 322 (2004). Plaintiff presented no evidence that the requested *Page 2 
reduction in real market value will reduce its taxes. To the contrary, Defendant's Compression Calculations stated that there would be no reduction in Plaintiff's property taxes. Plaintiff has presented no evidence of an "immediate claim of wrong." Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ____ day of September 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on September 12, 2011. The Court filed and entered thisdocument on September 12, 2011.